Citation Nr: 1627468	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  04-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO, among other things, denied service connection for hepatitis C.  In October 2003, the RO received the Veteran's notice of disagreement (NOD).  A statement of the case (SOC) addressing only the issue of service connection for hepatitis C was issued in August 2004 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  Additional evidence was associated with the Veteran's claims folder and supplemental SOCs (SSOCs) were issued in April 2006, September 2008, and June 2009.  The Veteran's claim for service connection for hepatis C was certified for appeal to the Board in August 2009.

In February 2011, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In February 2012, the Board remanded the claim for service connection for hepatitis C for the further action.  The Board also remanded, for issuance of an SOC, a claim for a higher initial rating for diabetes mellitus, noting that in its June 2003 decision the RO has also awarded service connection for diabetes mellitus and assigned an initial 10 percent rating and that within a year of that rating decision, the Veteran had disagreed with the initially assigned 10 percent rating and requested an evaluation of 20 percent.  The Board went on to note that although in August 2004, the RO had increased the Veteran's rating for his diabetes mellitus to 20 percent, the rating was made effective only as of November 21, 2003.  

In December 2013, after accomplishing the requested action as regards to the Veteran's remanded claim for service connection for hepatitis C, the RO continued to deny that claim (as reflected in a December 2013 SSOC), and returned that matter to the Board for further appellate consideration.  

Also in December 2013, the RO issued an SOC addressing the issue of entitlement to an initial rating in excess of 10 percent for diabetes mellitus prior to November 21, 2013.

In February 2015, the Board remanded the claim for service connection for hepatitis C for the Veteran to be scheduled for another Board hearing.  The Board also remanded the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus from November 21, 2003, noting that the SOC issued in December 2013 did not address the Veteran's assigned rating from November 21, 2003, forward.  The Board also pointed out that because a substantive appeal was not timely received with respect to the Veteran's disability evaluation assigned prior to November 21, 2003, that portion of the claim had become final.

In March 2015, the RO issued an SOC addressing the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus from November 21, 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.  On his VA Form 9, the Veteran checked the box indicating his desire to testify at a Board video-conference hearing.  

Also in April 2015, the Veteran provided testimony regarding the claim for service connection for hepatitis C during a second Board video-conference hearing before a different VLJ from the one who had held the February 2011 hearing.  A transcript of that hearing is also of record.  In conjunction with the hearing, additional evidence was submitted, along with a waiver of initial RO consideration of the evidence.  See 8 C.F.R. §§ 20.800, 20.1304 (2015).  

The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had appellate hearings before two VLJs on one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must also be provided the opportunity for a hearing before all three VLJs involved in a panel decision.

Here, during the April 2015 hearing, the VLJ explained that the Veteran had previously provided testimony as to the instant matter before a different VLJ and that the instant matter would therefore be the subject of a panel decision and that the Veteran had the right to request a hearing before the third member of the panel.  The Veteran waived his right to a third hearing and his waiver is reflected in the hearing transcript.  

In August 2015, the Board requested an additional medical opinion in connection with the claim for service connection for hepatitis C from the Veterans Health Administration (VHA).  An opinion was provided in November 2015 and an addendum opinion was provided that same month.

Lastly, the Board notes that in May 2016, the Veteran's claim for an initial rating in excess of 20 percent for diabetes mellitus from November 21, 2003, for which a Board hearing has been requested, was certified to the Board for appeal; however, the appeal aa to this matter has not yet been received at the Board.  In this regard, the Board notes that it will not activate and docket new appeals with pending hearing requests, unless the matter is inextricably intertwined with an already active appeal that is at the Board, because doing so would result in further delaying the Veteran's hearing request.  Accordingly, the diabetes mellitus rating claim is not presently before the Board for its consideration.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the April 2015 hearing transcript and the additional evidence that was submitted in conjunction with that hearing, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted that he contracted hepatitis C as a result of an incident in service, hepatitis C was not shown in service or for many years thereafter; there is no credible evidence of symptoms of hepatitis C during service, or of a continuity of such symptoms since service; and the only competent, probative opinion evidence to address whether there exists a medical relationship between current hepatitis C and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for hepatitic C are not met.  38 C.F.R. §§ 1110, 5107  (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Further, the Board finds that a February 2003 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for hepatitis C.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  Although that notice letter does not include the Dingess elements outline above, given that the Veteran's claim is being denied, further notice as to ratings and effective dates is not necessary.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were, to the extent relevant, satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the effective date matter herein decided has been obtained.  The evidence includes the Veteran's service records, VA treatment records, private treatment records, VA examination reports, a VHA medical opinion, and lay statements in support of his claim.  Additionally, the Veteran was provided with VA examination and the Board obtained a VHA opinion in connection with the Veteran's claim for service connection for hepatitis C.  The Board finds that the medical opinion reports contain sufficient evidence by which to decide the Veteran's claim.  The Board has therefore properly assisted the Veteran in developing his claims.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, certain chronic diseases, including diabetes mellitus, hypertension, brain hemorrhage, and malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The law further provides that there are certain diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  If it is shown that during active military, naval, or air service, a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, exposure to an herbicide agent will be presumed, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) .

The Veteran contends that he has hepatitis C as a result of his active military service.  Initially, in March 2003, the Veteran reported his risk factors for the development of hepatitis C to be high risk sexual activity in service and the sharing of razors for shaving.  During his February 2011 Board hearing, he reported additional risk factors to include having received immunizations with a multi-use air gun injector, and being exposed to the blood of fellow servicemembers while serving in Vietnam.  His medical records and written statements also reflect conflicting reports as to drug use and a November 2003 examination report from Kaiser Permanente includes an opinion that the Veteran most likely had hepatitis C for 35 years from snorting drugs.  However, no further explanation or reasoning for this opinion was provided.  The Veteran has not reported any post-service risk factors. 

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and, if applicable, a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

As noted above, the Veteran served on active duty from May 1967 to May 1969.  Medical records disclose that he was diagnosed as having hepatitis C in the mid-1990s.  According to a June 27, 1997 private examination report, the Veteran's hospitalization for alcohol indulgence three years previous found him to be positive for hepatitis C.  Medical records, including a March 2006 VA ambulatory care treatment note, also reveal that the Veteran has been diagnosed as having hepatitis C.  Thus, there is competent evidence of a current disability.  The Veteran's service treatment records are, however, negative for complaints, findings, or diagnoses pertaining to hepatitis C.

The Board has considered the Veteran's statements as regards to his potential risk factors for the contraction of hepatitis C and finds that not all of the reported risk factors, or denial of some risk factors, are deemed credible when viewed in the entirety of the record.  Specifically, the Veteran alleges that one of his risk factors for contracting hepatitis C involves vaccination with a jet gun inoculator upon his entrance into active service.  The Board has no reason to doubt the Veteran's recollection of vaccination with use of a jet gun.  Further, VA has recognized that transmission of the hepatitis C virus through jet injectors is "biologically plausible."  See VA Fast Letter 04-13 (June 29, 2004).  

The evidence of record also discloses that the Veteran has a history of drug use.  A November 21, 2003 private treatment record discussing the Veteran's hepatitis C risk factors was significant for a history of "snorted drugs in 1968 - Shared straws."  This examiner opined that the Veteran "[m]ost likely had (HCV) for 35 yrs from snorting drugs."  Although the Veteran has denied this reported history and, in fact, has denied ever having used drugs, see November 2011 Board Hearing Transcript, p. 12-15, the Board places great probative weight on the Veteran's specific description of snorting drugs through shared straws during service given the specificity of the details and the fact that this statement was made many years prior to his contrary statements.  The Veteran's denial of a drug use history is also directly contradicted by prior statements of record.  See, e.g., Private treatment record dated December 23, 2003 (reporting recreational marijuana use); VA examination report dated July 2004 (admitting to marijuana usage in service and after service); VA treatment record dated January 9, 2009 (reporting marijuana use "1x/day recreational); and VA treatment record dated March 25, 2009 (reporting marijuana use "2x/week for 30 years").  The Board notes that a March 25, 2004 private biopsy report reflects commentary of "H/O IVDA up until 20 years ago."  However, the Board finds no additional records describing in detail a purported IVDA usage history.  Thus, the Board finds insufficient credible evidence supporting a finding that IVDA is a risk factor for HCV in this particular case.

The Veteran has also alleged high risk sexual conduct in service as a potential hepatitis C risk factor.  See VA Form 21-4138 received March 2003.  However, the Veteran has also directly denied having this hepatitis C risk factor.  See November 2011 Board Hearing Transcript, p. 15; VA treatment record dated October 25, 2004 (denying hepatitis C risk factors which included unprotected/high risk sex, and multiple sexually transmitted diseases (STDs)).  Thus, the Board finds insufficient credible evidence to support a finding that high risk sex is a risk factor for hepatitis C in this particular case.

The Veteran has also alleged sharing razors in service as a potential hepatitis C risk factor.  See VA Form 21-4138 received March 2003.  There is no contrary evidence.  Thus, the Board finds that the Veteran shared razors in service which is a risk factor for contracting hepatitis C in this case.

The Veteran has also alleged accidental blood exposure while using his personal poncho to assist in transferring dead individuals into body bags while serving in Vietnam.  See April 2015 Board Hearing Transcript, pp. 7-9.  He recalls performing this type of dead body detail up to 10 times.  Id.  However, the Veteran previously only described seeing-not handling - dead bodies.  See Vet Center Treatment record dated October 31, 2002 (describing that he "saw" bodies of dead Viet Cong; Vet Center Treatment record dated July 10, 2003 (describing one of his most traumatic event as "[b]ody bags @ airbase); VA examination report dated July 2004 (describing that he "saw" corpsmen picking up dead bodies); and Transcript of November 2011 Board Hearing p. 6 (testifying that he witnessed soldiers being injured and thought that blood exposure with these individuals "coulda happened").  Thus, the Board finds that the Veteran's description of blood exposure by personally handling dead soldiers is not credible, and there is insufficient credible evidence supporting a finding that accidental blood exposure through contact with wounded/dead soldiers is a risk factor for hepatitis C in this particular case.

Accordingly, the Board finds that credible, persuasive evidence of record establishes the following risk factors for the development of hepatis C:  a) immunization by a jet injector, b) snorting drugs through shared straws, and c) the sharing of razors. 

The Veteran was first examined in connection with his claim in May 2013.  At that time, the Veteran's reported risk factors were noted in the examination report to be "[u]nknown"; "[t]ransfusions of blood or blood products before 1992"; and "[a]ccidental exposure to blood by health care workers (to include combat medic or corpsman".  Following review of the record and examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by his military service.  The examiner noted that the primary route of transmission of the hepatitis C virus in the developed world is intravenous drug use, while the primary routes in the developing world are blood transfusions and unsafe medical procedures.  The examiner found that the Veteran's service records revealed no evidence of exposure to such factors and stated that without objective evidence of exposure in the Veteran's service treatment records, no association can reasonably be made between his current hepatitis C and his military service.  The examiner stated that given that 20 plus year time period between military service and the Veteran's diagnosis of hepatitic C, it is more likely that he contracted the virus in the intervening years.

In August 2015, the Board requested an additional medical opinion in connection with the claim for service connection for hepatitis C.  Specifically, the matter was referred to A.H., MD, a VA physician who is board certified in gastroenterology, to prepare an opinion as to whether it is at least as likely as not that the Veteran's current hepatitis C is etiologically related to his credible in-service risk factors, specified to be immunization by a jet injector, snorting drugs through shared straws, and the sharing of razors.

Regarding the likelihood that the Veteran contracted hepatitis C when immunized by a jet injector, Dr. H. stated that jet injectors are needle-free devices that drive liquid medication through a nozzle orifice, creating a narrow stream under high pressure that penetrates the skin to deliver a drug or vaccine into intradermal, subcutaneous, or intramuscular tissues.  Dr. H. noted that since the 1950s, jet injectors have been used extensively among military recruits and for mass vaccination campaigns.  He further stated that an outbreak of hepatitis B among patients receiving injections rom a multiple-use-nozzle jet injector was documented and that subsequent laboratory, filed, and animal studies demonstrated that such devices could become contaminated with blood.  Dr. H. commented further, however, that hepatitis B is more readily transmitted than hepatitis C and that there have been no case reports of hepatitis C being transmitted by jet injector.

As regards to the Veteran's intranasal drug use through shared straws, Dr. H. noted that intranasal drug use with shared instruments is considered a risk factor for hepatitis C transmission, citing to a published study that revealed a high prevalence of blood in the nasal secretions of hepatitis C-positive long-term drug sniffers and demonstrated that both blood and hepatitis C virus particles could be transferred onto sniffing implements.  Dr. H. also discussed a prior study in which the authors had concluded that there was no increased risk for hepatitis C or B infection in low-risk adults based solely on a history of cosmetic procedures or snorting drugs, as well as a study that had concluded, based on its sample of intranasal cocaine users that intranasal cocaine use alone was not an important risk factor for the contraction of hepatitis C.

Concerning the Veteran's used of shared razors, Dr. H. stated that theoretically, razors blades that had been contaminated by blood may serve as vectors of transmission of hepatitis C, if these razors are shared.  Dr. H stated, however, that the study upon which this conclusion was based involved the transmission of hepatitis B and further commented that hepatitis B virus is more readily transmitted than hepatitis C.

Lastly, Dr. H. noted that the Veteran has a documented history of alcohol abuse and stated that surprisingly high rates of hepatitic C infection have been found in patients with alcohol abuse, even in the absence of other risk factors.  Dr. H. explained that HCV may accelerate the liver injury in patient who drink heavily and that alcohol use appears to decrease the efficacy of interferon therapy for hepatitis C.

Ultimately, based upon consideration of the evidence of record, research studies, and his own expertise, Dr. H. concluded that the etiology of the Veteran's hepatitis C was unclear, but stated that of the specified risk factors, intranasal drug use appears to be the most credible route of transmission, but the risk is considered low.  

In November 2015, the Board requested that Dr. H. provide an addendum opinion that expressed his conclusion in terms consistent with the Board's legal standard of review.  Dr. H. provided the requested addendum opinion the same month.  Specifically, he stated the following:

Based on the above, all of the appellant's in-service risk factors for contracting hepatitis C carry ad very low risk, probably less than 10 [percent] combined.  Although it is possible that he contracted hepatitis C from immunization by jet injector, snoring drugs through shared straws, or sharing of razors, it is improbably.  In other words, there is a less than 50 [percent] probability that the appellant's hepatitic C is etiologically related to his in-service risk factors.

Upon review of the record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's hepatitis C and his military service.  

In the instant case, there is no indication of hepatitis C in service or until more than 20 years after service.  Furthermore, no medical professional has attributed the Veteran's hepatitis C to service, to include to his credible in-service risk factors.  Notably, the Veteran has submitted no evidence, other than his own lay statements, to support his belief that he contracted hepatitis C as a result of some in-service risk factor or other incident.  Ultimately, the Board finds that, in light of the lack of in-service complaints or treatment suggestive of hepatitis C, the post-service medical records first showing a diagnosis of hepatitis C in the mid-1990s, and the VHA clinician's opinion that it is less likely than not the Veteran's hepatitis C is related to any credible in-service risk factor, there is no basis to establish service connection for hepatitis C.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for hepatitis C is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469   (1994)).  At the outset, the Board concludes that because a diagnosis of hepatitis C requires laboratory testing, a lay person is not competent to diagnose hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (discussing when lay evidence can establish a diagnosis).  Furthermore, while certain symptoms of hepatitis C are certainly of an observable nature, the Veteran has not asserted a continuity of symptoms since service that were later attributed to his hepatitis C.  In any event, because hepatitis C is not one of the conditions identified in 38 C.F.R. § 3.309(a), the nexus prong cannot be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker, supra.  Moreover, because generally the etiology of dysfunctions and disorders is a medical determination, the Veteran, as a lay person without  appropriate medical training and expertise, is not competent to etiologically relate hepatitis C to service, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service and the fact that a medical expert has opined against an etiological relationship to service.  See Jandreau, 492 F.3d at 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony 'falls short' in proving an issue that requires expert medical knowledge); Savage v. Gober, 10 Vet. App. 488, 497 (1998) ("[B]ecause it would not necessarily follow that there is a relationship between any present disability and the continuity of symptoms demonstrated, medical evidence . . . is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent").

Lastly, the Board notes that although it does not appear to have been argued specifically as a basis for service connection, in the April 2006 SSOC, the RO addressed whether the Veteran's hepatitis C was attributable to in-service herbicide exposure.  Here, the evidence shows that the Veteran had service in the Republic of Vietnam during the requisite time period and is thus presumed to have been exposed in service to herbicides.  Notably, however, hepatitis C is not a disability presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Thus, although the Veteran served in the Republic of Vietnam during the requisite time period, because hepatitis C is not a disability for which the Secretary has specifically determined that a presumption of service connection should apply based on herbicide exposure, the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not for application.

Regardless of whether a claimed disability is recognized under 38 C.F.R. § 3.309(e), a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994). 

On the issue of direct service connection, the Board notes that the Veteran has provided no evidence to suggest that his hepatitis C is related to his presumed in-service herbicide exposure.  The record also contains no evidence that suggests that the Veteran's hepatitis C may be due his presumed exposure to herbicides.  In short, there is simply no evidence to suggest that the Veteran contracted HCV as a result of his in-service herbicide exposure and no requirement for VA to further development this theory of entitlement.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For all the foregoing reasons, the Board finds that the claim for service connection for hepatitis C must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).











	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hepatitis C is denied.



			
          JACQUELINE E. MONROE                             MARK D. HINDIN
               Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals                          Board of Veterans' Appeals



________________________________
JAMES L. MARCH
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


